Title: James Madison to P. Mortimer Fitzwilliams, 5 January 1836
From: Madison, James
To: Fitzwilliams, P. Mortimer


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Jany. 5. 1836.
                            
                        
                        
                        I have received Sir your letter of Decr. 27th. requesting autograph names to repair the loss of a
                            collection you had made for a gentleman of distinguished standing in the British Parliament.
                        On recurring to my files, I find they have been so far exhausted by applications of a like sort, that I can
                            promise from them no aid for your purpose. With respect
                        
                        
                            
                                (signed) James Madison
                            
                        
                    